UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BOISEY CALDWELL,

                                  Plaintiff,
                                                        19 Civ. 8253 (KPF)
                          -v.-
                                                              ORDER
 OFFICER GERMAN GERONIMO,

                                  Defendant.

KATHERINE POLK FAILLA, District Judge:

        On November 13, 2019, the Court ordered the U.S. Marshals Service

(the “USMS”) to effect service on defendant Officer German Geronimo. (Dkt. #5).

On January 3, 2020, the “Process Receipt and Return” for the USMS was filed on

the docket in this case. (Dkt. #8). The document indicates that Officer Geronimo

received service on December 6, 2019. (See id.).

        The docket text entry, entered by the Clerk of Court, states that Officer

Geronimo’s answer was due February 4, 2020. (See text entry at Dkt. #8). Officer

Geronimo filed his answer on February 5, 2020. (Dkt. #13). To the extent that

Officer Geronimo’s answer was filed a day late, the Court believes that such lateness

was due to administrative error and accepts the filing as timely nunc pro tunc.

        Further, the Clerk of Court is directed to amend the case caption in

accordance with the above.

        SO ORDERED.

 Dated: March 27, 2020
        New York, New York

A copy of this Order was mailed by Chambers to:    KATHERINE POLK FAILLA
                                                  United States District Judge
Boisey Caldwell
25 Elliot Place
Bronx, NY 10452
